         Case 3:21-cv-03075-VC Document 31-1 Filed 05/25/21 Page 1 of 2




 1   LAWRENCE M. HADLEY - State Bar No. 157,728
     lhadley@glaserweil.com
 2   STEPHEN E. UNDERWOOD - State Bar No. 320,303
     sunderwood@glaserweil.com
 3   GLASER WEIL FINK HOWARD
       AVCHEN & SHAPIRO LLP
 4   10250 Constellation Boulevard, 19th Floor
     Los Angeles, California 90067
 5   Telephone: (310) 553-3000
     Facsimile: (310) 556-2920
 6
     Attorneys for Plaintiff
 7   Core Optical Technologies, LLC
 8                        UNITED STATES DISTRICT COURT
 9                     NORTHERN DISTRICT OF CALIFORNIA
10    CORE OPTICAL TECHNOLOGIES,                 CASE NO: 21-cv-03075-VKD
      LLC,
11
                        Plaintiff,               [PROPOSED] ORDER GRANTING
12                                               STAY OF PROCEEDINGS
      v.
13
      APPLE INC., a California corporation,
14    EQUINIX, INC., a Delaware
      corporation, VERIZON
15    COMMUNICATIONS, INC., a
      Delaware corporation, GOOGLE LLC, a
16    Delaware limited liability company,
      AT&T, INC., a Delaware corporation,
17    and BLOOMBERG L.P., a Delaware
      limited partnership.
18
                        Defendants.
19

20

21

22

23

24

25

26

27

28

                        [PROPOSED] ORDER GRANTING STAY OF PROCEEDINGS
     2008646.1
         Case 3:21-cv-03075-VC Document 31-1 Filed 05/25/21 Page 2 of 2




 1           WHEREAS, Plaintiff Core Optical Technologies, LLC (“Core”) and Defendants
 2   Apple Inc., Equinix, Inc., Verizon Communications, Inc., Google LLC, AT&T, Inc.,
 3   Bloomberg L.P. (together, the “Defendants”) (collectively, “the Parties”) have
 4   stipulated to a stay of the proceedings in this case, while the underlying case between
 5   Core and Juniper (N.D. Cal. Case No. 21-cv-02428 (“the Juniper case”)) proceeds;
 6           WHEREAS, the Parties represent that the resolution of certain issues in the
 7   Juniper case could potentially streamline issues in this case;
 8           WHEREAS, the Parties agree that, during the stay, Core may seek discovery
 9   from Defendants via Rule 45 subpoena(s) served in the Juniper case, and that the
10   Defendants reserve all rights to object to any such subpoena (except to object based on
11   the entry of this stay); and,
12           WHEREAS, the Court finds that judicial and party economy would be best
13   served by granting the Parties’ requested stay.
14           THEREFORE, for good cause shown, it is HEREBY ORDERED THAT:
15           1.    All proceedings between Core and the Defendants, except proceedings
16   pursuant to Rule 45 in the Juniper case, are hereby STAYED;
17           2.    The Parties shall meet and confer, and jointly report to the Court regrading
18   continuation of the stay and the requested duration of the stay, on or before the earlier
19   of: (i) May 31, 2022; or (ii) two weeks before the final pre-trial conference in the
20   Juniper case; and
21           3.    This stay shall remain in effect until dissolved by order of the Court.
22   IT IS SO ORDERED
23

24
      Date: _____________
                                             Hon. Virgina K. DeMarchi
25

26

27

28

                                                1
                          [PROPOSED] ORDER GRANTING STAY OF PROCEEDINGS
     2008646.1
